            Case MDL No. 2942 Document 102 Filed 05/05/20 Page 1 of 7



                      BEFORE THE UNITED STATES JUDICIAL PANEL
                           ON MULTIDISTRICT LITIGATION


IN RE: COVID-19 BUSINESS      )
INTERRUPTION PROTECTION )                                           MDL No. 2942
INSURANCE LITIGATION          )
_____________________________ )

                           MOTION FOR EXTENSION OF TIME

       Pursuant to Rule 6.3 of the Rules of Procedure of the Judicial Panel on Multidistrict

Litigation (the "Panel"), the undersigned Defendants respectfully submit this Application for a

three (3) week Extension of Time to file Notices of Appearance, Corporate Disclosure

Statements and to oppose Plaintiff’s Initial Motion to Transfer (Dkt.1) and Second Motion to

Transfer (Dkt. 4) (collectively, the “Motion”).

       The bases for the request are as follows:

       1.      On April 21, 2020, the Panel set the following briefing schedule: Notices of

Appearance due on or before May 5, 2020; Corporate Disclosure Statements due on or before

May 5, 2020; Consolidated Responses due on or before May 12, 2020; and Reply, if any, due on

or before May 19, 2020.

       2.      On May 1, 2020, certain Plaintiffs made a request for expedited consideration of

the Motion by asking that the Panel hear the Motion at a hearing scheduled for May 28, 2020.

       3.      On May 4, 2020, the Panel denied that request for expedited consideration, stating

that "[t]he Panel considers all motions in due course and is not persuaded to depart from its long-

standing practice."

       4.      The next hearing before the Panel is July 30, 2020, at which time the Motion will

be heard.




                                                   1
               Case MDL No. 2942 Document 102 Filed 05/05/20 Page 2 of 7



         5.       Under the circumstances, the undersigned Defendants ask for the following

Extensions of Time: Notices of Appearance - no later than May 26; Corporate Disclosure

Statements - no later than May 26; all Responses - no later than June 5, 2020, and Reply, if any,

on or before June 15. All briefing on the Motion will have been completed six weeks before the

July 30, 2020 hearing.

         6.       The basis for the instant motion for an extension of time is set forth immediately

below.

         7.       Many of the Defendants in the actions for which consolidation is requested did

not receive notice of the Motion until just recently. They need additional time to prepare their

Notices of Appearance, Corporate Disclosure Statements and Consolidated Responses in

opposition to the Motion.

         8.       Over the last few days, additional underlying coverage actions with new and

different Defendants have been referred to the Panel for proposed consolidation.              As a

consequence, these additional Defendants are impacted as new actions are referred to the Panel.

         9.       Various Defendants have not been served in various actions for which MDL

consolidation is sought.

         10.      Under these circumstances, Defendants and impacted parties need additional time

to analyze and evaluate the Motion.

         11.      This three (3) week extension of dates will not result in any prejudice:

         a. The Motion is to be heard by the Panel at the July 30, 2020 hearing.

         b. The time for any Reply has been extended.

         c. All briefing will have been completed more than six weeks before the July 30, 2020

               hearing.



                                                    2
           Case MDL No. 2942 Document 102 Filed 05/05/20 Page 3 of 7



       WHEREFORE, the undersigned Defendants respectfully request that the Judicial Panel

on Multidistrict Litigation grant the requested extensions of time to file their Notices of

Appearance, Corporate Disclosure Statements and Responses and the Reply to the Motion.


DATED: May 5, 2020

                                                 Respectfully submitted,

                                            By: /s/ Paul R. Koepff________________

                                                 Paul R. Koepff, Esq.
                                                 CLYDE & CO US LLP
                                                 The Chrysler Building
                                                 405 Lexington Ave., Fl. 16
                                                 New York, New York 10174
                                                 Tel: 212-710-3945
                                                 Mobile: 917-294-6471
                                                 Paul.Koepff@clydeco.us

                                                 Attorneys for Allianz Global Risks US
                                                 Insurance Company, AGCS Marine
                                                 Insurance Company, Allianz Underwriters
                                                 Insurance Company, Fireman's Fund
                                                 Insurance Company, American Automobile
                                                 Insurance Company, Associated Indemnity
                                                 Corporation, Chicago Insurance Company,
                                                 Interstate Fire & Casualty Company,
                                                 Fireman's Fund Indemnity Corporation,
                                                 National Surety Corporation, The American
                                                 Insurance Company, Endurance American
                                                 Insurance Company, Endurance American
                                                 Specialty Insurance Company, Endurance
                                                 Assurance Corporation, Endurance Risk
                                                 Solutions Assurance Co., Sompo America
                                                 Insurance Company, Sompo America Fire &
                                                 Marine Insurance Company, Catlin
                                                 Insurance Company, Inc., Catlin Insurance
                                                 Services, Inc., Catlin Indemnity Company,
                                                 Catlin Specialty Insurance Company,
                                                 Greenwich Insurance Company, Indian
                                                 Harbor Insurance Company, T.H.E.
                                                 Insurance Company, XL Insurance America,
                                                 Inc., XL Specialty Insurance Company, AXA

                                             3
Case MDL No. 2942 Document 102 Filed 05/05/20 Page 4 of 7



                                Insurance Company, Lloyd's of London,
                                Syndicate 2003


                           By: /s/ Antonia Ianniello ______________

                                Antonia Ianniello, Esq.
                                Steptoe & Johnson LLP
                                1330 Connecticut Avenue, NW
                                Washington, DC 20036
                                Tel: 202-429-8087
                                aianniello@steptoe.com

                                Attorneys for Admiral Indemnity Company


                           By: /s/ Laura Foggan ________________

                                Laura Foggan, Esq.
                                Crowell & Moring
                                1001 Pennsylvania Avenue NW
                                Washington DC 20004-2595
                                Tel: 202.624.2774
                                lfoggan@crowell.com

                                Attorneys for Society Insurance


                           By: /s/ Lori McAllister

                                Lori McAllister (P39501)
                                DYKEMA GOSSETT PLLC
                                Attorney for Defendants Auto-Owners
                                Insurance Company and Owners Insurance
                                Company
                                201 Townsend St., Ste. 900
                                Lansing, MI 48933
                                (517) 374-9150
                                lmcallister@dykema.com




                            4
Case MDL No. 2942 Document 102 Filed 05/05/20 Page 5 of 7



                           By: /s/ Lind Stapley _________________

                                Lind Stapley, Esq.
                                SOHA & LANG
                                1325 4th Avenue
                                Seattle, WA 98101
                                Tel: 206 654 1686
                                stapley@sohalang.com

                                Attorneys for Oregon Mutual Insurance
                                Company


                           By: /s/ Sarah D. Gordon ______________

                                Sarah D. Gordon, Esq.
                                Steptoe & Johnson LLP
                                1330 Connecticut Avenue, NW
                                Washington, DC 20036
                                Tel: 202 429 8005
                                Fax: 202 429 3902
                                Sgordon@steptoe.com

                                Attorneys for The Hartford Financial
                                Services Group Inc., Hartford Fire
                                Insurance    Company,    Ltd., Sentinel
                                Insurance   Company,     Ltd., Hartford
                                Casualty Insurance Company, Hartford
                                Underwriters Insurance Company


                           By: /s/ Dennis Dolan _________________

                                Dennis Dolan, Esq.
                                Litchfield Cavo
                                303 West Madison Street
                                Chicago, IL 60606
                                Tel: 312 781 6641
                                Dolan@LitchfieldCavo.com

                                Attorneys for The Cincinnati Insurance
                                Company, The Cincinnati Casualty
                                Company, Cincinnati Financial Corporation
                                and The Cincinnati Indemnity Company




                            5
Case MDL No. 2942 Document 102 Filed 05/05/20 Page 6 of 7




                         By:    /s/ Paul L. Fields, Jr. _____________

                                Paul L. Fields, Jr., Esq.
                                FIELDS HOWELL
                                1180 W. Peachtree Street, Suite 1600
                                Atlanta, GA 30309
                                Tel: 404-214-1250
                                pfields@fieldshowell.com

                                Attorneys for Certain Underwriters at
                                Lloyd’s, London Known as Syndicates HIS
                                33, AFB 263, MSP 318, HDU 382, KLN
                                510, SAM 727, TAL 1183, AMA 1200, AXS
                                1686, DUW 1729, ACS 1856, QBE 1886,
                                WRB 1967, APL 1969, AML 2001, XLC
                                2003, NVA 2007, MMX 2010, CHN 2015,
                                ARG 2121, NEO 2468, AFB 2623, MAP
                                2791, BRT 2987, BRT 2988, AGR 3268,
                                CNP 4444, TRV 5000, WBC 5886, and PPP
                                9981; Axis Specialty Europe SE; and HDI
                                Global Specialty SE


                         By:    /s/ Patrick Hofer _________________

                                Patrick Hofer, Esq.
                                CLYDE & CO US LLP
                                1775 Pennsylvania Avenue, NW, Suite 400
                                Washington, DC 20006
                                Tel: 202-747-5110
                                patrick.hofer@clydeco.us

                                Attorneys for Zurich American Insurance
                                Company, American Guarantee and
                                Liability Insurance Company, American
                                Zurich Insurance Company, Colonial
                                American Casualty & Surety Company,
                                Empire Fire and Marine Insurance,
                                Company, Empire Indemnity Insurance
                                Company, Fidelity and Deposit Company of
                                Maryland, Hoplite Reinsurance Company of
                                Vermont, Inc., Rural Community Insurance
                                Company, Steadfast Insurance Company,
                                Universal Underwriters Insurance
                                Company, Universal Underwriters of Texas

                            6
Case MDL No. 2942 Document 102 Filed 05/05/20 Page 7 of 7



                                Insurance Company , Zurich American
                                Insurance Company of Illinois, and Zurich
                                American Puerto Rico Insurance Company

                         By:    /s/ Cari K. Dawson _________________
                                Cari K. Dawson
                                ALSTON & BIRD LLP
                                1201 West Peachtree St.
                                Atlanta, GA 30309
                                Phone: (404)881-7766
                                Fax: (404) 253-8567
                                Email: cari.dawson@alston.com

                                Attorneys for Liberty Mutual Insurance
                                Company, Liberty Mutual Group Inc., West
                                American Insurance Company, and The
                                Ohio Casualty Insurance Company

                         By:    /s/ Adam J. Kaiser _______________
                                Adam J. Kaiser
                                Alston & Bird LLP
                                90 Park Avenue
                                New York, NY 10016
                                Tel: 212 210 9465
                                Mobile: 646 431 8974
                                Adam.kaiser@alston.com

                                Attorneys for Erie Insurance Exchange and
                                Erie Insurance Company




                            7
